 1   Amy F. Sorenson
     Nevada Bar No. 12495
 2   Erica J. Stutman
     Nevada Bar No. 10794
 3   Holly E. Cheong
     Nevada Bar No. 11936
 4   Snell & Wilmer L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
 5   Las Vegas, NV 89169
     Telephone: (702) 784-5200
 6   Facsimile: (702) 784-5252
     Email: asorenson@swlaw.com
 7           estutman@swlaw.com
             hcheong@swlaw.com
 8   Attorneys for Defendants Wells Fargo Bank, N.A. and
     U.S. Bank National Association
 9

10
                                 UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
     MICHAEL HILL,                                      CASE NO.: 2:18-cv-01350-MMD-PAL
13
                           Plaintiff,
14
     vs.                                                 STIPULATION AND ORDER TO
15                                                       EXTEND TIME TO FILE
     WELLS FARGO BANK, N.A., a foreign                   OPPOSITION TO PARTIAL MOTION
16   corporation;   U.S.    BANK    NATIONAL             TO DISMISS AMENDED
     ASSOCIATION, a foreign corporation; MTC             COMPLAINT AND REPLY IN
17   FINANCIAL, INC. dba TRUSTEE CORPS, a                SUPPORT OF PARTIAL MOTION TO
     foreign corporation; and DOES I through 10,         DISMISS AMENDED COMPLAINT
18   and ROE CORPORATIONS 1 through 10,
                                                         (SECOND REQUEST)
19                         Defendants.

20

21          Plaintiff Michael Hill (“Plaintiff”), by and through his undersigned counsel of record, the

22   law firm of Bowen Law Offices, and Defendants Wells Fargo Bank, N.A. and U.S. Bank National

23   Association (collectively “Defendants”), by and through their undersigned counsel of record, the

24   law firm of Snell & Wilmer L.L.P., hereby stipulate and request an order from the Court to extend

25   the filing deadline for Plaintiff’s opposition to Defendants’ Partial Motion to Dismiss Amended

26   Complaint filed on March 8, 2019 (ECF No. 57) and Defendants’ reply in support of the same

27   Motion. This is the second stipulation for an extension of time regarding Defendants’ Partial

28   Motion to Dismiss.
 1          Currently, Plaintiff’s opposition to Defendants’ Partial Motion to Dismiss is due no later
 2   than March 29, 2019 (ECF No. 59). Plaintiff and Defendants request a one (1) day extension of
 3   time, up to and including, April 1, 2019, for Plaintiff to file his opposition. Plaintiff requires
 4   additional time to complete his research to support his opposition.
 5          Defendants’ reply in support of their Partial Motion to Dismiss is due April 19, 2019.
 6   Plaintiff and Defendants also request a one (1) day extension of time, up to and including, April
 7   22, 2019, for Defendants to file their reply. Defendants also anticipate needing additional time to
 8   complete research and client review of the reply.
 9          IT IS STIPULATED AND AGREED by and between Plaintiff and Defendants that
10   Plaintiff shall have up to and including April 1, 2019, to file his opposition to Defendants’ Partial
11   Motion to Dismiss and Defendants shall have up to and including April 22, 2019, to file their
12   reply in support of Defendants’ Partial Motion to Dismiss (ECF No. 57).
13
     DATED this 29th day of March, 2019              DATED this 29th day of March, 2019
14
     By: /s/ Brandon J. Trout                        By: /s/ Holly E. Cheong
15                                                        Amy F. Sorenson, Esq.
          Jerome R. Bowen, Esq.
                                                          Nevada Bar No. 12495
16        Nevada Bar No. 4540                             Erica J. Stutman, Esq.
          Brandon J. Trout, Esq.                          Nevada Bar No. 10794
17        Nevada Bar. No. 13411                           Holly E. Cheong, Esq.
          Bowen Law Offices                               Nevada Bar No. 11936
18
          9960 W. Cheyenne Ave., Suite 250                Snell & Wilmer, L.L.P.
19        Las Vegas, Nevada 89129                         3883 Howard Hughes Parkway, Suite 1100
          Telephone: (702) 240-5191                       Las Vegas, NV 89169
20        Facsimile: (702) 240-5797                       Telephone: (702) 784-5200
          Attorneys for Plaintiff                         Facsimile: (702) 784-5252
21                                                        Attorneys for Wells Fargo Bank, N.A.
22

23
            IT IS SO ORDERED.
24
                                                   ___________________________________
25                                                 DISTRICT COURT JUDGE
26                                                        April 1, 2019
                                                   DATED:__________________________
27

28

                                                     -2-
 1                                      CERTIFICATE OF SERVICE
 2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

 3   (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be

 4   served a true and correct copy of the foregoing STIPULATION AND ORDER TO EXTEND

 5   TIME TO FILE OPPOSITION TO PARTIAL MOTION TO DISMISS AMENDED

 6   COMPLAINT AND REPLY IN SUPPORT OF PARTIAL MOTION TO DISMISS

 7   AMENDED COMPLAINT by the method indicated:

 8                          U.S. Mail
 9                          U.S. Certified Mail
10                          Facsimile Transmission
11                          Overnight Mail
12                          Federal Express
13                          Hand Delivery
14            X             Electronic Filing
15
     and addressed to the following:
16
     Jerome R. Bowen, Esq.
17   Brandon J. Trout, Esq.
     Bowen Law Offices
18   9960 W. Cheyenne Ave., Suite 250
     Las Vegas, NV 89129
19
     Attorneys for Plaintiff Michael Hill
20

21    Dated: March 29, 2019                     /s/ Maricris Williams
                                                An Employee of Snell & Wilmer L.L.P.
22

23   4845-4794-7920


24

25

26

27

28

                                                     -3-
